LEWIS, J.
We initially accepted for review the decision in Miller v. State, 723 So.2d 353 (Fla. 4th DCA 1998), based on alleged express and direct conflict with the decision in Rotenberry v. State, 468 So.2d 971 (Fla.1985). Upon closer examination, we find that review was improvidently granted. Further, after the Fourth District issued its decision in Miller, the defendant pled guilty to the underlying charges and was sentenced on remand. Therefore, the substantive issue to be addressed in this case is now moot.1 Accordingly, we dismiss the petition for review.
It is so ordered.
*1258HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and QUINCE, JJ., concur.

. The substantive issue in this case concerning the standard jury instruction on entrapment, which has been amended since the trial below took place, see In re Standard Jury Instructions in Criminal Cases (97-2), 723 So.2d 123, 123, 142-43 (Fla.1998) (effective July 16, 1998), is addressed in our decision in Holiday v. State, 753 So.2d 1264 (Fla.2000).